 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      JAMES W. LESCINSKY,                                  Case No. 2:18-cv-01479-JAD-CWH
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      CLARK COUNTY SCHOOL DISTRICT, et
 9    al.,
10                           Defendants.
11

12          Presently before the court is defendants Clark County School District, Clark County

13   School District Police Department, Pat Skorkowsky, Tammy Malich, Mike Barton, James Ketsaa,

14   and Kenneth Young’s motion to stay discovery (ECF No. 34), filed on December 7, 2018. A

15   motion for joinder (ECF No. 35) was filed by defendant Christopher Klemp on December 10,

16   2018. Defendants move to stay discovery pending the resolution on their motions to dismiss

17   (ECF Nos. 11, 13, 18, 19). Plaintiff James W. Lescinsky has not filed a response. Under Local

18   Rule 7-2(d), the “failure of an opposing party to file points and authorities in response to any

19   motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a

20   consent to granting of the motion.” The court will therefore grant defendants’ motions.

21          IT IS THEREFORE ORDERED that defendants’ motion to stay (ECF No. 34) is

22   GRANTED.

23          IT IS FURTHER ORDERED that defendant Christopher Klemp’s motion for joinder

24   (ECF No. 35) is GRANTED.

25          IT IS FURTHER ORDERED that discovery is STAYED pending the resolution of

26   defendants’ motions to dismiss (ECF Nos. 11, 13, 18, 19).

27   //

28   //
 1          IT IS FURTHER ORDERED that within 21 days from the date of the court’s order on the

 2   motions to dismiss, the parties must meet and confer and file a proposed discovery plan and

 3   scheduling order.

 4

 5          DATED: January 4, 2019

 6

 7                                                       C.W. HOFFMAN, JR.
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
